Case 7:20-cv-10968-VB Document 17 Filed 03/22/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- x
DONNA WEBSTER-CATO, :
, Plaintiff, ORDER :
LIBERTY COCA-COLA BEVERAGES LLC, : 20 CV 10968 (VB) |
Defendant.

emo eee x

 

On March 19, 2021, defendant moved to dismiss the complaint. (Doc. #16). F

Accordingly, it is hereby ORDERED that, by no later than March 29, 2021, plaintiff must
notify the Court by letter whether she (i) intends to file an amended complaint in response to the
motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion.
See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, she must file the amended complaint by
no later than 14 days after notifying the Court of its intent to do so. Within 21 days of such
amendment, defendant may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that it is relying on
the initially filed motion to dismiss. :

Dated: March 22, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge
